The plaintiff, Ida L. Lupton, filed a petition for sale and division of the proceeds of a certain boat, "Dolly," alleging that she and defendant were tenants in common of the boat, which was denied by defendant. In the assignment of plaintiff's year's allowance from her former husband's estate one of the items was "one-half of boat," and defendant insisted that part of the assignment was void for want of better description and that no title passed. It was proved that the boat "Dolly" was the only boat in which her husband had any interest at his death. His Honor admitted the assignment in (31)  evidence and heard oral testimony as to the identity of the boat and defendant excepted and appealed.
The evidence was competent. Spivey v. Grant, 96 N.C. 214; Phillips v.Hooker, 62 N.C. 194. These cases are distinguishable from Blakely v.Patrick, 67 N.C. 40, where there were more than ten buggies, and the ten could not be identified.
Affirmed.
Cited: Coleman v. Whitaker, 119 N.C. 115; Fulcher v. Fulcher,122 N.C. 102; Alston v. Savage, 173 N.C. 214. *Page 23